FILED
                             NOT FOR PUBLICATION                             AUG 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CANDIDA ROSA RIVERA DE                           No. 09-71109
ALMANZA, a.k.a. Candida Rosa Rivera,
                                                 Agency No. A073-945-466
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Candida Rosa Rivera de Almanza, a native and citizen of Nicaragua,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision finding her inadmissible for engaging

in alien smuggling and denying her applications for asylum and related relief. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review de novo the agency’s

determination of purely legal questions, and review for substantial evidence the

agency’s factual findings. Ali v. Holder, 637 F.3d 1025, 1028-29 (9th Cir. 2011).

We deny the petition for review.

      Contrary to Rivera de Almanza’s contention, the agency correctly found her

inadmissible for engaging in alien smuggling where the uncontested facts showed

that she undertook affirmative acts in aid of a smuggling attempt. See 8 U.S.C.

§ 1182(a)(6)(E)(i); Altamirano v. Gonzales, 427 F.3d 586, 592 (9th Cir. 2004)

(smuggling statute “requires an affirmative act of help, assistance, or

encouragement”).

      Substantial evidence supports the agency’s determination that Rivera de

Almanza failed to establish a well-founded fear of future persecution in Nicaragua

on account of an imputed political opinion. She presented no evidence that the

Sandinista government would impute a political opinion to her based on her

husband’s and brothers’ desertion from the Sandinista army decades ago, and that

the government would persecute her on account of that imputed opinion. See Al-

Harbi v. INS, 242 F.3d 882, 890 (9th Cir. 2001); see also Robleto-Pastora v.

Holder, 591 F.3d 1051, 1058 (9th Cir. 2010) (no likelihood of future persecution

where the petitioner “presented no evidence indicating that the current


                                          2                                    09-71109
administration [in Nicaragua] persecutes . . . family members of those who

opposed the Sandinistas more than twenty years ago”).

       Rivera de Almanza has waived any challenge to the agency’s determinations

that she failed to demonstrate past persecution, failed to establish a fear of future

persecution on account of actual political opinion or membership in a particular

social group, and failed to meet her burden with respect to her claims for

withholding of removal and relief under the Convention Against Torture. See Rizk

v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by

failing to raise it in his or her opening brief).

       In light of our disposition, we need not consider Rivera de Almanza’s

contentions concerning the applicability of the REAL ID Act and the adequacy of

the immigration judge’s adverse credibility determination.

       PETITION FOR REVIEW DENIED.




                                             3                                   09-71109